FULMER, Chief Judge.
George Bode petitions this court for a writ of certiorari under Florida Rule of Appellate Procedure 9.030(b)(2)(B). We dismiss Bode’s petition as untimely filed and therefore do not reach the merits.
A petition for certiorari must be filed “within 30 days of rendition of the order to be reviewed.” Fla. R.App. P. 9.100(c)(1). Rendition takes place “when a signed, written order is filed with the clerk of the lower tribunal.” Fla. R.App. P. 9.020(h); see also Philip J. Padovano, Florida Appellate Practice, § 2.3, at 26 (2005 ed.). In this case, the circuit court’s signed order was filed, and thus rendered, on March 2, 2005. Bode filed his petition for a writ of certiorari in this court on April 22, 2005. Because the petition was not timely filed, this court has no jurisdiction to consider it. See Jones v. Cannon, 750 So.2d 108 (Fla. 1st DCA 2000).
Petition dismissed.
DAVIS and WALLACE, JJ., concur.